Citation Nr: 0423769	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-24 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder due to 
exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of record showing that the 
veteran has a current chronic lung disability.  


CONCLUSION OF LAW

Service connection for a lung disorder due to exposure to 
asbestos is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an August 2001 letter, the RO provided the 
veteran notice of the evidence needed to substantiate his 
claim and explained that it was obligated to obtain certain 
types of evidence, i.e., service records and records of VA 
medical treatment, and that the veteran was responsible for 
providing other types of evidence or information, i.e. 
private medical records or sufficient information for VA to 
request records from private medical providers.  In addition, 
the RO's letter of March 2002 specifically informed the 
veteran of the evidence needed to adjudicate his claim on the 
basis of asbestos exposure.  Finally, the August 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
all required VCAA notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice letter in August 2001, prior to the 
May 2002 initial adverse determination, such that there is no 
conflict with Pelegrini.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the August 2001 VCAA notice letter and 
the March 2002 asbestos development letter to the veteran do 
not specifically contain this request, the Board finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
and VA treatment records.  The veteran has submitted two 
private medical records.  He has not identified and 
authorized the release of any additional medical evidence.  
The Board notes that during the Travel Board hearing, the 
veteran's representative requested a special VA pulmonary 
examination.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim. Id.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  As discussed in detail below, the 
Board finds that the criteria for triggering this particular 
duty are not present here.  Therefore, the Board finds that 
the RO has made all reasonable efforts to assist the veteran 
with developing evidence necessary to substantiating his 
claim.  38 U.S.C.A. § 5103A.   



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for a lung disorder due 
to exposure to asbestos.  He alleges that he has lung 
congestion and pain, as well as scar tissue and foreign 
tissue in his lungs.  He describes in-service exposure to 
asbestos insulation while working onboard ship as a 
machinist's mate.  

The Board observes that service records show that the veteran 
served in the U.S. Navy and that he performed service as a 
machinist's mate from May 1954 to June 1956.  Thus, the Board 
may assume, without deciding, that the veteran was exposed to 
asbestos in service.  However, the Board finds that the 
veteran's claim must be denied because there is no competent 
evidence of a current disability.  Service connection may not 
be established of there is no present disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In this case, VA medical records disclose that the veteran 
presented as a new patient for an annual examination in June 
2001.  He described chest discomfort, but denied chest pain 
and shortness of breath.  The relevant physical examination 
was normal.  Chest X-rays taken at that time showed calcified 
granulomas at the hilar region and the left lung base.  The 
physician ordered repeat chest X-rays at subsequent intervals 
for comparison purposes and to assure stability of the 
granulomas.  Films dated in August 2001 were interpreted as 
showing stable nodules in the left lung base, presumed 
granulomas but not proven.  The request for the X-rays noted 
that the veteran stated he was exposed to asbestos.  Chest X-
rays taken in January 2002 showed small, healed granulomas 
with no interval change.  During his May 2002 annual VA 
physical examination, the veteran described occasional chest 
tightness, but again denied chest pain or shortness of 
breath.  The relevant physical examination was normal.  
Findings from chest X-rays dated in May 2002 were unchanged 
from January 2002; the interpretation was "Study normal for 
patient's age."  In July 2002, the veteran underwent 
outpatient pulmonary function tests, which were interpreted 
as borderline normal.  Again, the request for the study noted 
the veteran's reported history of asbestos exposure.  

The veteran submitted a private report of computed tomography 
(CT) scan of the chest performed in November 2001.  The 
request for the study noted a history of asbestos exposure 
and neoplasm in the left lung.  The study was negative for 
mass, infiltrate, or other abnormality to suggest a neoplasm 
in either lung.  There was no evidence of calcification or 
pleural thickening to confirm asbestos exposure, although it 
was noted that exposure may have occurred without physiologic 
change seen in the pleura.  The final impression was "No 
chest abnormality."  Subsequently, the veteran provided a 
March 2004 statement from the physician who interpreted the 
November 2001 chest CT scan.  He indicated that on additional 
review of the CT scan he could identify one tiny 
calcification on the pleura and that, although it was a 
minimal finding, it did support the history of exposure to 
asbestos.  However, the physician further stated the finding 
could not be considered a source of physical impairment.  He 
explained that none of the findings on the examination could 
be linked to a functional disorder and advised that the 
veteran's claim for disability should rest on evidence other 
than this CT scan.  

The Board finds that this evidence fails to demonstrate 
current chronic lung disability.  Although VA chest X-rays 
reveal lesions presumed to be granulomas, they are shown to 
be small, healed, and stable, therefore not associated with 
any active disease process.  VA pulmonary function tests 
yielded no diagnosis of any lung disease.  Moreover, private 
medical evidence submitted by the veteran specifically 
indicates that the minimal findings on CT scan of the lungs 
are not associated with any current physical impairment or 
functional disorder.  In the absence of evidence of a current 
lung disability, the claim must be denied. Id.          

The Board acknowledges that the veteran has offered his 
personal opinion that he has a lung disorder as a result of 
asbestos exposure in service.  However, there is no evidence 
or allegation that the veteran is trained or educated in 
medicine.  As a lay person, he is competent to describe the 
symptoms he experiences, i.e., lung pain and congestion, but 
he is not competent to offer an opinion as to the correct 
diagnosis of the underlying lung pathology, if any.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.     

As discussed above, the veteran's representative has 
requested a special VA pulmonary examination to further 
assess the nature and etiology of the veteran's alleged lung 
disorder.  However, in light of the most recent objective 
medial findings and given the recent opinion of the veteran's 
private physician noting the lacking evidence of a current 
disability, there is no need to obtain such an examination at 
this time.  38 U.S.C.A. § 5103A(d).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a lung disorder 
due to exposure to asbestos.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  
  
ORDER

Service connection for a lung disorder due to exposure to 
asbestos is denied. 


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



